Citation Nr: 0508734	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-18 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased rating in excess of 10 
percent for lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1995 to December 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for lumbosacral 
strain with degenerative changes with an initial rating of 10 
percent.

In July 2004, the Board remanded the issue for a new VA 
examination, and the RO scheduled one accordingly. The record 
indicates notice was provided to the veteran at the address 
of record, but the veteran failed to report for the scheduled 
examination and therefore, as will be discussed below, this 
decision will be based only on the evidence of record.


FINDING OF FACT

The veteran's service-connected lumbosacral strain with 
degenerative changes is currently manifested by occasional 
flare-up pain related to prolonged positions (such as when 
sitting or driving for long periods of time); with slight 
limitation due to pain in extension, lateral flexion, and 
rotation; range of motion that shows forward flexion to 90 
degrees without pain, extension to 10 degrees with pain at 
onset, left and right bending of 30 degrees with pain at 
onset, and left and right rotation to 30 degrees with no 
pain; no postural or neurological abnormalities; no noted 
interference with standing or walking; and well developed 
musculature of the back.






CONCLUSION OF LAW

The criteria for an initial rating increase in excess of 10 
percent for the veteran's service-connected lumbosacral 
strain with degenerative changes have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5292, 
5293 (2002), Diagnostic Codes 5010, 5292, 5293 (2003), 
Diagnostic Codes 5237, 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
See 38 C.F.R. §§ 3.102, 3.159 (2004). The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001). Accordingly, both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004). In a November 2003 letter, the RO informed the 
veteran of the evidence necessary to prove his claim for an 
initial increased rating for lumbosacral strain. 
Specifically, the RO informed the veteran that to establish 
entitlement, he will need to obtain medical records and 
medical opinions. The RO also informed him that he will need 
to obtain evidence to demonstrate that his service-connected 
disability had increased in severity.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
November 2003 letter, the RO informed the veteran that the RO 
would seek to assist him in obtaining evidence such as VA 
medical records, service medical records, private medical 
records, Social Security Administration records, and records 
kept by other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the November 2003 
letter, the RO informed the veteran to provide information 
about available records and evidence to enable the RO to 
request and obtain them from the agency or person who has 
them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The November 2003 letter 
instructed the veteran to inform the RO of any person or 
agency who may have additional evidence to support his claim, 
and to send in the requested information within a designated 
period of time.
 
Pursuant to its duty to assist and pursuant to the July 2004 
Board remand instruction, the RO scheduled the veteran for 
new VA examination. A duty to assist letter was sent to the 
veteran's address of record, which informed him that the RO 
had requested the VA medical facility nearest to him to 
schedule him for an examination, and that they would notify 
him as to the date, time, and place of the examination. The 
letter informed the veteran that he if was unable to attend 
the scheduled appointment, he should contact the medical 
facility and reschedule, and that VA would do its best to 
accommodate his schedule. The letter also informed him that 
should he, without good cause, fail to report for the 
examination, his claim would be rated based on the evidence 
of record.

The record indicates that in late July 2004, the hospital 
notified the RO that the veteran failed to attend the 
scheduled examination. The record also indicates that a copy 
of the notification letter that was sent to the veteran 
regarding the time and date of the examination was unable to 
be obtained. In August 2004, the RO sent the veteran a letter 
to his address of record that informed him of his failure to 
appear and indicated that the RO would reschedule him for 
another examination if he so desired. The letter also 
reiterated that if the RO did not hear from him within a 
designated period of time, his case would be decided based on 
the evidence of record. Since then, the RO has not received 
any notification from him of his desire to attend.

With regard to administrative entries that may reflect the 
presence or absence of notice to the veteran of the scheduled 
VA examination, the Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)). Unless rebutted by clear evidence 
to the contrary, VA is entitled to the benefit of this 
presumption. Id. The record does not contain any indication 
of mailing error, failure to deliver, or other rebuttable 
evidence that the RO failed to provide the veteran notice of 
the examination, so therefore the veteran will be presumed to 
have received sufficient notice and assistance for the 
examination.

In view of the development that has been undertaken for this 
claim, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal based on the evidence of record.

Factual Background

At his October 2001 VA examination, the veteran related his 
history of backaches since 1997, which occurred off and on. 
His treatment included stretching exercises. The veteran 
reported his backache started in service when he moved a 
pallet onto a transport aircraft. He stated that sitting in a 
truck further aggravated his backache. On examination, the 
range of motion of the lumbosacral spine showed flexion to 78 
degrees, extension to 18 degrees, lateral bending to the 
right side to 18 degrees, and 17 degrees to the left. There 
was no pain on motion. There was also no postural or 
neurological abnormalities, and the musculature of the back 
was well developed. X-rays of the back showed no significant 
abnormalities. The examiner's assessment was lumbosacral 
strain.

A VA examination of the spine was conducted in July 2003 with 
a review of the case folder. The veteran indicated that he 
treated his back pain with stretching exercises and 
undisclosed medication and that his symptoms have completely 
resolved. However, he indicated that he continued to 
experience flare-ups related to maintaining a prolonged 
position, such as when driving for an hour or more. He 
indicated the daily flare-up back pain in his mid and lower 
right back radiated into his thigh with prolonged sitting. 
The veteran indicated that his back pain has interfered with 
his children, his ability to take long trips, and his ability 
to sleep. The veteran does not miss work because of his back 
pain and the report indicated that he works as a laborer in a 
factory. However, he indicated that because of the back pain, 
he can only lift 20 to 25 pounds without pain. 

Based on the examination, the veteran was capable of forward 
flexion to 90 degrees without pain, extension to 10 degrees 
with pain at onset, left and right bending of 30 degrees with 
pain at onset, and left and right rotation to 30 degrees with 
no pain. The examiner noted the veteran could repeatedly 
bend, but not twist, and there was no noted interference with 
standing or walking. 

Magnetic resonance imaging (MRI) of the lumbosacral spine 
without contrast revealed a centrally located 10 mm annular 
rent at L4-L5 and a 10 x 4 mm left paracentral disc 
protrusion at L5-S1 with slight deformity of the thecal sac. 
The examiner's impression was chronic low back pain secondary 
to the annular rent and the left paracentral disc protrusion 
with a slight deformity of the thecal sac.

The veteran's treatment records show that he has been seen on 
a recurring basis at the local VA Community Based Outpatient 
Clinic (CBOC) for his back pain. In October 2003, his medical 
provider declined to give him a medical clearance form for 
the fire department, as the position required extensive 
physical activities and heavy lifting. In January 2004, he 
was seen and stated that his back was not bothering him much, 
that the medication taken for his back was helping, and that 
he planned to exercise regularly and work on losing weight. 
The medical provider advised him to continue to avoid lifting 
heavy objects.


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disability in 
March 2002. Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from the 
service-connected disability. 38 C.F.R. § 4.1. (2004). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004). 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The veteran's back disability, characterized as a lumbosacral 
strain with degenerative changes was initially rated 10 
percent disabling in March 2002 under the 2002 provisions of 
38 C.F.R. § 4.71a (2002). Since then, the regulations 
pertaining to disabilities of the spine have been amended. 
The regulations were revised in August 2003 and became 
effective September 26, 2003. See 68 Fed. Reg. 51454-51456 
(August 27, 2003). The regulations pertaining to disabilities 
of the spine were revised again in July 2004 to address 
inadvertently omitted text that previously appeared in the 
table of the proposed rule published in the Federal Register 
on September 4, 2002 (67 Fed. Reg. 56509-56516). The 
amendment corrected the omission by reinserting the two 
missing notes (pertaining to Diagnostic Code 5243) into the 
table, and was made effective September 26, 2003. 69 Fed. 
Reg. 32449-32450 (June 10, 2004). 

In determining whether a particular new regulation may be 
applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue. If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply to the claim.  If applying the new provision 
would not produce retroactive effects, the new provision must 
be applied. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
regulation to a particular claim would produce retroactive 
effects. Generally, a statute or regulation would have a 
disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued. Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

Under the old 2002 rating criteria, an evaluation of 10 
percent is assigned if the limitation of motion of the back 
is characterized as slight; a higher evaluation of 20 percent 
is assigned whenever there is moderate limitation of motion 
of the lumbar spine. Diagnostic Code 5292 (2002). Under the 
2002 criteria, the veteran is not entitled to a evaluation 
greater than 10 percent. In order to grant a higher 
evaluation of 20 percent, there must be evidence of moderate 
limitation of motion of the lumbar spine. The most recent 
range of motion testing shows that the veteran's limitation 
is slight, as he is capable of forward flexion to 90 degrees 
without pain, extension to 10 degrees with pain at onset, 
left and right bending of 30 degrees with pain at onset, and 
left and right rotation to 30 degrees with no pain. The 
examiner noted the veteran could repeatedly bend, but not 
twist, and there was no noted interference with standing or 
walking. The musculature of the back was also noted to be 
well developed. Recent treatment records also indicate the 
veteran's back pain has not been bothering him much. The 
veteran also indicated that he has stopped taking ibuprofen 
pain medication and only takes flesril occasionally as 
needed.

Under the amended 2003 and 2004 criteria, a 10 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
is not resulting in abnormal gait or abnormal spinal contour 
or, vertebral body fracture with loss of 50 percent or more 
of the height. A higher evaluation of 20 percent is warranted 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees; or forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, the combined range of motion of the cervical spine is not 
greater than 170 degrees; or muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. Diagnostic Code 5292 (2003), Diagnostic 
Code 5237, 5242 (2004). Under the new criteria, the veteran 
is not entitled to an evaluation greater than 10 percent 
either. He does not experience muscle spasms severe enough to 
result in an abnormal gait and his range of motion is within 
the range contemplated by the 10 percent rating.

While the July 2004 Board remand instruction indicated 
consideration under the Diagnostic Code for intervertebral 
disc syndrome, consideration under this Diagnostic Code is 
not warranted at this time. As the veteran failed to appear 
for his scheduled examination pursuant to the Board's remand 
and has not indicated that he wished to reschedule, the 
available evidence is insufficient to determine whether the 
veteran definitely has intervertebral disc syndrome. 
Therefore, rating consideration under this Diagnostic Code 
has not been currently shown.

Considering the 2003 and 2004 criteria, as the provisions of 
the criteria governing functional loss due to pain or use 
during flare-ups have been considered under the Diagnostic 
Code, there is no evidence to warrant any additional 
disability based on the criteria.  Even taking pain into 
account, the veteran has only slight limitation of motion.  
The assignment of 10 percent for his back disability, 
characterized as lumbosacral strain with degenerative changes 
more nearly approximates his level of disability. As shown by 
the findings on the report of the july 2003 examination, the 
veteran's forward flexion is to 90 degrees without pain.  
Although there is some pain in other planes of motion, he is 
able to extend to 10 degrees and rotate to 30 degrees.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrants a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. 

As the preponderance of the evidence is against his claim for 
a higher initial rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

Entitlement to an initial increased rating for lumbosacral 
strain with degenerative changes in excess of 10 percent is 
denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


